Citation Nr: 1220854	
Decision Date: 06/14/12    Archive Date: 06/22/12

DOCKET NO.  09-15 431A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from July 1959 to July 1962, from September 1962 to September 1966, and from April 1974 to January 1984.

This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  This case was previously before the Board in February 2011.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  

REMAND

In October 2010, the Veteran testified at a Board videoconference hearing from a VA office in San Antonio, Texas, before a Veterans Law Judge (VLJ) located in Washington, DC, who is no longer employed by the Board.  Consequently, in March 2012, the Board asked the Veteran whether she desired to have a new Board hearing.  The Veteran responded in the affirmative shortly thereafter (in April 2012), requesting a video hearing before a Board VLJ at the local regional office.  As such, she should be afforded another opportunity to provide testimony at a Board hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board video hearing at the earliest available opportunity, with appropriate notification to the Veteran and representative.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


